575 F.2d 1255
98 L.R.R.M. (BNA) 2511, 83 Lab.Cas.  P 10,629
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LABORERS INTERNATIONAL UNION OF NORTH AMERICA, LOCAL 676, Respondent.
No. 77-1943.
United States Court of Appeals,Eighth Circuit.
Submitted May 19, 1978.Decided May 24, 1978.

Benjamin J. Francka, Springfield, Mo., on brief, for respondent.
John S. Irving, Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Carl L. Taylor, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, and Christine W. Peterson, Atty., N. L. R. B., Washington, D. C., on brief, for petitioner.
Before HEANEY and STEPHENSON, Circuit Judges, and BECKER, Senior District Judge.*
PER CURIAM.


1
The National Labor Relations Board petitions for enforcement of its order issued against the Laborers International Union of North America, Local 676.  The Board's decision and order are reported at 232 N.L.R.B. 62 (1977).


2
Upon careful consideration of the record and of the briefs of the parties, the Court has concluded that the order of the agency is supported by substantial evidence on the record as a whole and that no error of law appears.  In our view, the Board correctly held that the union violated § 8(b)(4)(i)(B) of the National Labor Relations Act by encouraging employees of a masonry subcontractor to refuse to perform services for their employer with an object of forcing him to cease doing business with an unorganized general contractor.  See NLRB v. Pipefitters, 429 U.S. 507, 97 S. Ct. 891, 51 L. Ed. 2d 1 (1977).


3
The Board did not abuse its discretion in denying the union's motions for a bill of particulars, a continuance and a reopening of the record.


4
Accordingly, we enforce the Board's order.



*
 The Honorable William H. Becker, United States Senior District Judge, Western District of Missouri, sitting by designation